Exhibit 10.16




FIRST AMENDMENT OF THE

DEFINITIVE AGREEMENT FOR THE SHARE EXCHANGE & ACQUISITION

OF USA TAX & INSURANCE SERVICES & AMERICAN INVESTMENT SERVICES

LLC BY OMEGA COMMERCIAL FINANCE CORPORATION




WHEREAS, Omega Commercial Finance Corporation ("OMEGA") and USA Tax & Insurance
Services, Inc. ("USTIS"), executed the Definitive Agreement for a share exchange
& acquisition (the "Agreement") on October 16, 2012 and




WHEREAS, pursuant to the Agreement a closing was to have taken place on or
before December 15, 2012, and




WHEREAS, OMEGA is seeking a thirty (30) day extension of time to complete the
closing of the Agreement, and




WHEREAS, USTIS consents to a thirty (30) day extension of time to complete the
closing of the Agreement, and




NOW THEREFORE upon the mutual promises and covenants contained herein it is
agreed as follows:




I.

Paragraph 1.10 of the Agreement ("Closing Date and Closing Time") is hereby

modified so as to delete the reference to December 15, 2012 and insert January
30, 2013 in its stead and place.




All references to Closing Date and Closing Time in the Agreement shall be deemed
to be January 30, 2013.




All other provisions contained in the Agreement not otherwise modified shall
remain in full force and effect.




4.

OMEGA and USTIS hereto represent that this First Amendment of the Agreement has
been authorized by their respective Boards of Directors.




This First Amendment of the Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signatures delivered via photocopy, facsimile, or
electronic mail attachment shall be deemed equivalent to original signature for
all purposes.




 

OMEGA COMMERCIAL FINANCE CORP.

 

/s/ Jon S. Cummings, IV

 

Jon S. Cummings 1V, President Date:1/10/13

 

USA TAX & INSURANCE SERVICES

 

 

 

/s/ Stephen Hand

 

Stephen Hand, Director & President Date:

 

1/10/13






